Case 1:20-cv-04562-AT Document6 Filed 08/18/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
ATHENA VADEN, DOC #.
DATE FILED: 8/18/2020
Plaintiff,

-against- 20 Civ. 4562 (AT)
METROPOLITAN LIFE INSURANCE ORDER
COMPANY,

Defendant.

 

 

ANALISA TORRES, District Judge:

On June 18, 2020, the Court ordered the parties to submit a joint letter and proposed case
management plan by August 17, 2020. ECF No. 3. It is ORDERED that by August 19, 2020, the
parties shall file their joint letter and proposed case management plan.

SO ORDERED.

Dated: August 18, 2020
New York, New York

OQ-

ANALISA TORRES
United States District Judge

 
